DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 07/20/2021. Claims 1, 3, 5, 7-12, 14-15, and 17-18 are amended. Claims 1-20 are now pending.

Response to Arguments
Applicant’s arguments filed on 06/30/2021, with respect to claims 1-20 have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejection of Earhart (US 9176889) in view of Powell (US 20170277898 A1) of claims 1-3, 6-7, and 12-19 has been withdrawn. 
The 35 U.S.C. 103 rejection of Earhart (US 9176889) in view of Powell (US 20170277898 A1) as applied to claims 1 and 18 above, and further in view of Colgrove (US 9940060 B1) of claims 4-5 and 20 has been withdrawn. 
The 35 U.S.C. 103 rejection of Earhart (US 9176889) in view of Powell (US 20170277898 A1) as applied to claim 1, and further in view of Shanbhogue (US 20200310972 A1) has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination including the limitations of:
(Claims 1, 15, and 18) “… providing, by the hypervisor, a set of one or more candidate storage blocks to the guest program of the virtual machine that is managed by the hypervisor, wherein the set is 
Earhart (US 9176889) teaches of a memory service which may deduplicate pages in different VMs via the VMM of the VM making a page request to a memory manager to the memory service. Powell (US 20170277898 A1) teaches AMD’s technology for trusted computing and protecting VMs from unauthorized access. Colgrove (US 9940060 B1) teaches a deduplication system that may be triggered by detecting a quantity of available space being less than a threshold value. Shanbhogue (US 20200310972 A1) describes Intel’s technology for secure computing space via a secure arbitration mode. Neither Earhart, Powell, Colgrove, or Shanbhogue teach providing, by the hypervisor, a set of one or more candidate storage blocks to the guest program of the virtual machine that is managed by the hypervisor, wherein the set is provided for comparing by the guest program and comprises identification data of the second storage block of the second virtual machine.
As dependent claims 2-14, 16-17, 19-20 depend from an allowable base claim, they are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132